In re Pugh, Wallace S.; applying for habeas corpus, supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “B”, No. 116771.
Denied. Premature. The court has obtained information that the first claim is being considered by the Court of Appeal, First Circuit, in writ No. 88-KW-0714 pending there. By relator’s own admission, his second claim was not included in previous writs. This claim of insufficient indictment must be presented to the district court and the Court of Appeal, First Circuit, prior to submission to this Court for its consideration.